HIP Energy Corporation Suite 404-999 Canada Place World Trade Centre Vancouver, BC, Canada V6E 3E2 March 4, 2011 Securities and Exchange Commission treet North East Washington, DC 20549 U.S.A. Attention: Erin Wilson Division of Corporation Finance Dear Sirs: Re: HIP Energy Corporation Form 20-F for the Fiscal Year Ended November 30, 2009 Filed:April 23, 2010 (the “Form 20-F”) File No.000-30972 Further to our correspondence with staff at the Division of Corporate Finance today, we hereby request an extension of the time to respond to the Securities and Exchange Commission’s comment letter dated February 8, 2011 (the “Comment Letter”) relating to the Company’s Form 20-F filing.The Company’s management would like to request an extension to March 11, 2011 to file a response to the Comment Letter.The Company expects to file a response to all outstanding SEC comments relating to its 20-F by such date. Should you have any questions, please do not hesitate to contact the writer directly. Sincerely yours, HIP ENERGY CORPORATION /s/ Richard Coglon Richard Coglon President
